WASHINGTON, Circuit Justice
(charging: jury). This is a hard case upon the defendant, who at the. time this attachment was levied, was liable to pay these bills, as endorser, to a much greater amount than the value of the funds of Lees in his hands, and if he had then paid them, he most undoubtedly would not have had in his hands any effects of Lees, as he could not have been liable for more than the balance of account, between him and Lees But until he paid them, he was not a creditor of Lees; and ot course, the attachment bound the effects of Lees in his hands, at the time it was laid,, which could not be affected by subsequent, credits, to which he might be entitled. The law of this state is too strong to be resisted. It not only declares, that the goods and effects of the absent debtor, in the hands of the garnishee, shall be bound by the attachment, but that the defendant to the scire facias shall plead that he had no goods and effects of the debtor in his hands, when the attachment was levied, nor at any time since, on which the plaintiff is to take issue, and the jury are to find the fact put in issue, one way or the other. Now, until these bills-were paid by the defendant, he had no claim against Lees; and on the 19th of September, he had goods of Lees in his hands, which must decide the issue in favour of the plaintiff. The case must be decided precisely in the same manner as i.f this cause had come on before those bills were paid by the defendant. Your verdict, therefore, must be for the plaintiff, to the amount of the effects acknowledged by the defendant to have been in his hands, independent of those bills.